DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 07/26/2022 have been entered. Claims 1-11 remain pending and claims 3-8 are currently withdrawn. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Penna et al. (US 2018/0242975).
Regarding claim 1, Penna et al. discloses a surgical stapling instrument (10, FIG 1, paragraph [0041]), comprising: a handle (100, FIG 1, paragraphs [0041-0042]); an end effector (300, FIGs 1, 2, 9, and 12, paragraphs 0041 and 0047-0058]) including a stapling apparatus (cartridge assembly 310 and anvil assembly 320, paragraphs [0041, 0043, and 0047-0058]); an adapter (200, paragraph [0041] and 108 passing therethrough, paragraph [0044) connecting the handle and the end effector (FIG 1); a wound protector (316, FIGs 2-6, 9, and 12, paragraphs [0052-0061]; sleeve 316 is interpreted as a wound protector because it comprises all of the claimed structure and is used to “protected from potential contaminants that could affect sterility of the staples 317 and/or the tissue contact surface 315a of the staple cartridge 315 during advancement to the surgical site”, paragraph [0059]) having a tubular body (FIGs 5-6 show the tubular shape of 316b) possessing a first portion (3164, FIG 5, paragraph [0053]) and a second portion (3162, FIG 5, paragraph [0053]), the tubular body defining a longitudinal bore that extends between the first portion and the second portion of the tubular body (FIGs 5-6 show the longitudinal bore), the adapter passing through the longitudinal bore of the tubular body (FIGs 9 and 12 show at least 108 of the adapter extends through the bore of 316), in use (Because the claims are directed towards an apparatus and not a method of using the apparatus, the phrase “in use” is interpreted as indicating an intended use of the device) the first portion of the wound protector everting from a proximal location adjacent the adapter to a distal location (See annotated FIG 6 below) so that the wound protector covers the end effector of the surgical stapling instrument (FIGs 9 and 11 show the first portion of the wound protector being everted such that is covers the staple housing 315 i.e. the end effector of the surgical stapling instrument, paragraph [0053]); and a fixation ring (316a, FIG 5 shows the ring shape) attaching the second portion of the tubular body to the adapter (Through the mechanical connections shown in FIGs 9-14, the second portion of the tubular body is attached to the adapter because the two elements do not become separated during normal use of the device).  

    PNG
    media_image1.png
    596
    602
    media_image1.png
    Greyscale

Regarding claim 9, Penna et al. discloses the tubular body of the wound protector is formed of a biocompatible material (Paragraph [0056]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zwolinski et al. (US 2010/0152609) in view of Penna et al. (US 2018/0242975).
Regarding claims 1-2, Zwolinski et al. discloses a surgical instrument (10, FIGs 1-9, abstract), comprising: an end effector (42, 42’, FIG 1, paragraph [0028]); an adapter (40) connecting the proximal end of the device and the end effector (FIGs 1-9, paragraphs [0027-0031]); a wound protector (30, FIGs 1-9, paragraphs [0029-0035 and 0037-0038]; sleeve 30 is interpreted as a wound protector because it comprises all of the claimed structure and provides a protective barrier which aids in preventing contact between the end effector and surrounding tissue during insertion or removal of the instrument) having a tubular body (FIGs 1 and 5 show the tubular shape of the body of 30) possessing a first portion (33, FIG 5, paragraph [0029]) and a second portion (31, FIG 5, paragraph [0029]), the tubular body defining a longitudinal bore that extends between the first portion and the second portion of the tubular body (FIG 5 shows a longitudinal bore from 33 to 31 through which 40 passes), the adapter passing through the longitudinal bore of the tubular body (FIG 5), in use (Because the claims are directed towards an apparatus and not a method of using the apparatus, the phrase “in use” is interpreted as indicating an intended use of the device) the first portion of the wound protector everting from a proximal location adjacent the adapter to a distal location (FIGs 5-9) so that the wound protector covers the end effector (FIGs 8-9); and a fixation ring (36, FIGs 4-6 and 8-9, paragraph [0029]) attaching the second portion of the tubular body to the adapter (Paragraph [0029]), wherein the first portion of the tubular body defines an opening (FIGs 5-8 show and opening in 30 at end 33), and the surgical instrument further includes a pull string (32, 34) at the first portion of the tubular body about the opening (FIG 5, paragraphs [0030, 0033, 0035]).
	Zwolinski et al. is silent regarding the surgical instrument being a stapling instrument having a handle and wherein the end effector includes a stapling apparatus.
However, Penna et al. teaches in the same filed of endeavor of surgical instruments having a tubular sleeve for containing an end effector, a surgical stapling instrument (10, FIG 1, paragraph [0041]), comprising: a handle (100, FIG 1, paragraphs [0041-0042]); an end effector (300, FIGs 1, 2, 9, and 12, paragraphs 0041 and 0047-0058]) including a stapling apparatus (cartridge assembly 310 and anvil assembly 320, paragraphs [0041, 0043, and 0047-0058]), and further discloses a wound protector (316, FIGs 2-6, 9, and 12, paragraphs [0052-0061]; sleeve 316 is interpreted as a wound protector because it comprises all of the claimed structure and is used to “protected from potential contaminants that could affect sterility of the staples 317 and/or the tissue contact surface 315a of the staple cartridge 315 during advancement to the surgical site”, paragraph [0059]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Zwolinski et al. such that the graspers are replaced by the stapling apparatus controlled by a handle, as taught by Penna, for the purpose of configuring the device to perform a different procedure at the treatment site while maintaining the ability to contain the end effector and any resected tissue in a sterile manner for removal from the body.
Regarding claims 9 and 10, Zwolinski et al./Penna et al. disclose the invention substantially as claimed, as set forth above for claim 1. Zwolinski et al. further discloses the tubular body of the wound protector is formed of a biocompatible material and is formed of nylon, urethane, ripstop nylon, or latex (Paragraph [0035] discloses the wound protector can be made from a urethane, which is understood to also be a biocompatible material).
Regarding claim 11, Zwolinski et al./Penna et al. disclose the invention substantially as claimed, as set forth above for claim 2. Zwolinski et al. further discloses the pull string is in a cuff at the first portion of the tubular body about the opening (snare loop 34 of the pull string is attached to the first portion of the tubular body by means of a cuff in the perimeter of the opening, FIGs 1 and 6-9, paragraphs [0030 and 0035]).
Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 5 with respect to the rejection of claim 1 under 35 USC 102(a)(1) in view of Penna et al. that the device of Penna fails to teach a wound protector that “everts over and covers the end effector of the surgical stapling instrument”. Examiner respectfully disagrees because, as set forth in the rejection above, the claims are directed towards an apparatus and not a method of using the apparatus. Therefore, the phrase “in use” is interpreted as indicating an intended use of the device and does not require a positively recited step of everting the wound protector during use. Rather, the first portion of the wound protector is capable of being everted when assembling the device in order to achieve the configuration shown in FIGs 9 and 11 where the tubular body is folded back on itself. FIGs 9 and 11 show the first portion of the wound protector being everted such that is covers the staple housing 315 i.e. the end effector of the surgical stapling instrument. Therefore, the device of Penna meets the newly recited claim limitations.
Applicant argues on pages 6-7 with respect to the rejection of claim 1 under 35 USC 103 in view of Zwolinski/Penna et al. that the examiner's conclusion of obviousness is based upon improper hindsight reasoning. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, it would have been known to one of ordinary skill in the art that tissue manipulating tools can be interchanged, such as a tissue grasper and a tissue staple, without requiring an inventive step. Zwolinski discloses in paragraph [0028] that “any suitable grasping device” can be used and “In certain embodiments, a grasper can include a corkscrew, a hook, a vacuum source, a T-tag deployer and/or any other suitable device capable of capturing a specimen” indicating an openness to using a variety of different tissue manipulating tools commonly known in the art. Therefore, the motivation is not derived from the applicant's disclosure and applicant’s argument is not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LABRANCHE/Primary Examiner, Art Unit 3771